On consideration of the writ-appeal petition, Appellee’s motion to substitute the United States for the named Appellees, and Appellant’s motion to expedite the stay of proceedings pending this Court’s resolution of the writ-appeal petition, it is ordered that Appellee’s motion to substitute the United States for the named Appellees is hereby granted, that said writ-appeal petition is hereby denied without prejudice to Appellant’s right to raise the issues asserted during the course of normal appellate review, and Appellant’s motion to expedite the stay of proceedings pending this Court’s resolution of the writ-appeal petition is hereby denied as moot.